Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing In Madrid, December 21, 2006 SYNDICATED FINANCING AGREEMENT Divided into TRANCHE A Maximum Amount:  1,429,616,955.40 and TRANCHE B (LINE OF CREDIT IN CHECKING ACCOUNT) Maximum Amount:  1,083,277, 312.52 BETWEEN ACCIONA, S.A. As Borrower and BANCO BILBAO VIZCAYA ARGENTERIA, S.A. THE ROYAL BANK OF SCOTLAND, PLC BANCA IMI S.P.A. BNP PARIBAS, BRANCH LOCATED IN SPAIN BANCO SANTANDER CENTRAL HISPANO, S.A. NATEXIS BANQUES POPULAIRES, BRANCH LOCATED IN SPAIN CALYON, BRANCH LOCATED IN SPAIN As Lending Organizations and BANCO SANTANDER As Agent (LEGAL AND TAX CONSULTANTS) 1 TABLE OF CONTENTS SECTION ONE  DEFINITIONS AND INTERPRETATION 10 1. DEFINITIONS AND INTERPRETATION 10 1.1 Definitions 10 1.2 Principles of interpretation 16 SECTION TWO  TRANCHE A 17 2. GENERAL TERMS 17 2.1 Amount 17 2.2 Acceptance 17 2.3 Assignment 17 2.4 Distribution 17 2.5 Acceptance by the Lending Organizations of their participation 18 3. DRAWDOWN OF THE FUNDS 18 3.1 Drawdown of the funds 18 3.2 Drawdown 18 3.3 Delivery of the funds 18 3.4 Conditions precedent for the Drawdowns of Tranche A 19 3.5 Documentation of the Drawdown of Tranche A 20 4. INTEREST 20 4.1 Accrual 20 4.2 Daily Accrual, annualized, during each Interest Period 20 5. INTEREST RATE 20 5.1 Division in Interest Periods 20 5.2 Interest Rate 21 5.3 Interest Payment 21 6. PAYMENT AND AMORTIZATION 21 6.1 Ordinary amortization 21 6.2 Voluntary advance amortization 21 6.3 Obligatory advance amortization 22 7. JOINT RESPONSIBILITY CHARACTER 22 7.1 Joint Responsibility 22 7.2 Effect of non-fulfillment by any Lending Organization 23 7.3 Extra-judicial and judicial actions by the Lending Organizations 23 7.4 Agreements by the Majority of the Lending Organizations 23 SECTION THREE  TRANCHE B (LINE OF CREDIT IN CHECKING ACCOUNT) 24 8. GENERAL TERMS 24 8.1 Amount 24 2 8.2 Acceptance 24 8.3 Assignment 25 9. DRAWDOWN OF THE FUNDS 25 9.1 Drawdown 25 9.2 Conditions precedent for the Drawdowns of Tranche B 25 9.3 Subordinated Debt 26 LOAN INTEREST IN CHECKING ACCOUNT 26 10.1 Accrual 26 10.2 Daily Accrual, annualized, during each Interest Period 26 10.3 Interest Periods 26 INTEREST RATE OF TRANCHE B AND PAYMENT OF INTEREST 27 11.1 Interest rate 27 11.2 Interest payment 27 EXCESS AMOUNTS 27 REIMBURSEMENT AND REDEMPTION DATE 27 13.1 Redemption Date 27 13.2 Voluntary advance reimbursement 27 14 GUARANTEE 27 14.1 Guaranteed obligations 27 14.2 Guarantee at first request 28 14.3 Obligations of the Guarantors 28 14.4 Maximum amount of the guarantee 29 14.5 Joint responsibility 29 14.6 Effects of non-fulfillment by any Guarantor 29 14.7 Reimbursement 30 14.8 Subrogation 30 14.9 Risk Commission 30 14.10 Drawdown Commission 30 14.11 Registration of the guarantee in the registry books 30 14.12 Period of validity for the Guarantee 31 SECTION FOUR  TERMS AND CONDITIONS THAT APPLY TO BOTH TRANCHES 31 INTEREST RATE 31 15.1 Calculation 31 15.2 Reference interest rate and substitute rate 31 15.3 Margin 33 15.4 Procedure for establishing the interest rate 33 15.5 Breakdown of the market 34 DELINQUENCY/DEFAULT INTEREST 34 3 16.1 Accrual of default interest on the unpaid principal 35 16.2 Capitalization of ordinary interest 35 16.3 Liquidation and payment or capitalization of default interest 35 16.4 Default interest according to Civil procedure 35 CHANGE OF CIRCUMSTANCES 35 17.1 General declaration 35 17.2 Increase in costs or reduction of incomes 36 17.3 Unforeseen breach of Agreement 36 17.4 Mitigation of the consequences of the change of circumstances 37 17.5 Foreseeable changes of circumstances 37 17.6 Favorable change of circumstances 37 CANCELLATION OF THE AGREEMENT 37 COMMISSIONS AND COSTS 38 19.1 Coverage, structuring and opening Commissions 38 19.2 Agency Commission 38 19.3 Drawdown Commission 38 19.4 Costs and taxes derived from the Financing Agreement 38 TAXES 39 20.1 Net payment of taxes 39 20.2 Recovery and reversal of tax withholdings 39 PAYMENTS 39 21.1 Method of payments 39 21.2 Firmness and irrevocability of the payments 40 21.3 Distribution 40 21.4 Proportional Drawdown of payments to the Lending Organizations 40 21.5 Payment of balances 41 21.6 Payment of damages caused to the Lending Organizations by the breakdown of the Interest Period 42 ACCOUNTS 42 22.1 Agent Accounts 42 22.2 Account of each Lending Organization 42 22.3 Carrying forward of accounts in case of transfer 43 DECLARATIONS AND GUARANTEES 43 23.1 Declarations and Guarantees 43 23.2 Repetition of the Declarations and Guarantees 44 OBLIGATIONS 45 24.1 Obligation of information 45 24.2 Obligation in matters of accounting, annual accounts and auditing 46 24.3 Obligations relating to business activity 46 24.4 Obligations of a corporate or company nature 47 4 24.5 Financial obligations 48 24.6 Obligations of carrying out financial ratios 49 25 AGENCY 50 25.1 Appointment 50 25.2 Content of the mandate 50 25.3 Responsibility of the Agent to the Lending Organizations 51 25.4 Repayment of amounts to the Agent 52 25.5 Resignation of the Agent 52 25.6 Dismissal of the Agent 53 TRANSFER 53 26.1 Prohibition of transfer by the Borrower 53 26.2 Transfer by the Lending Organizations: requirements 53 EARLY TERMINATION 54 27.1 Early termination because of non-fulfillment of obligations 54 27.2 Early termination because of decline in the Borrowers solvency or alteration of the budgets or economic conditions of the present agreement 55 27.3 Alternatives of the Lending Organizations 56 27.4 Resolution by majority decision of the Lending Organizations: binding character 57 27.5 Individual resolution without majority agreement of the Lending Organizations 57 27.6 Procedure towards the Borrower 57 27.7 Accrual on default interest 58 SECTION FIVE IMPLEMENTATION 58 IMPLEMENTATION OF THE FINANCING AGREEMENT 58 28.1 Determination of the liquid amount 58 28.2 Procedure and methods of implementation, general and special 59 28.3 Various provisions 60 SECTION SIX  MISCELLANEOUS 60 VARIOUS STIPULATIONS 60 29.1 Communications and domiciles 60 29.2 Complete agreement 66 29.3 Novation 66 LAW AND JURISDICTION 67 30.1 Applicable law 67 30.2 Legal jurisdiction 67 CONFIDENTIALITY 67 PUBLIC DOCUMENT 67 5 INDEX OF APPENDICES Appendix 24.1.5 Model of Certificate of Ratios 6 FINANCING AGREEMENT In Madrid, December 21, 2006 ASSEMBLED Party of the first part, Mr. Valentin Francisco Montoya Moya, being of legal age, with National Identity Document No. 50,539,787-R and Mr. Juan Gallardo Cruces, being of legal age, with National Identity Document No. 691,950-H for and on behalf of ACCIONA, S.A. (hereinafter ACCIONA or the Borrower ), with domicile in Alcobendas (Madrid), number 18 Europa Avenue and Tax Identification Code number A- 08001851, duly authorized to execute this agreement by virtue of powers of attorney executed, respectively by the Madrid Notary Mr. Manuel Rodriguez Marin, on October 26, 1998, under order number 2911 of his notary record book. And, party of the second part, Mr. Manuel Pérez Peral, being of legal age, with National Identity Document No. 7,300,295-P and Mr. Ignacio Dominguez-Adame Bozzano, being of legal age, with National Identity Document No. 1,391,826-M, for and on behalf of BANCO SANTANDER CENTRAL HISPANO, S.A. (hereinafter  SAN , or the Agent) with domicile in Santander, numbers 9-12 Paseo de Pereda and Tax Identification Code number A-39000013, duly authorized to execute this agreement by virtue of powers of attorney executed, respectively by the Notary of the Illustrious College of Burgos, Mr. José Marìa de Prada Diez, on March 1, 2002, under order number 574 of his notary record book. Mr. Jose Maria Arana Arbide, of age of majority, with ID No. 15.940.550-D and Mr. Francisco Javier Sierra Sopranis , of age of majority, with ID No. 42.090.468-P, on behalf and in representation of THE ROYAL BANK OF SCOTLAND,PLC (hereinafter  RBS ), with domicileat 36 St. Andrew Square, Edinburgh EH2 2YB, Scotland, duly registered in the Commercial Registry of Scotland under number 90312, duly authorized to grant this agreement in virtue of powers of attorney granted, respectively, before the Notary of Madrid Mr.Antonio de la Esperanza Rodriguez, onSeptember 19, 2006, under serial number 5,388 of his protocol . Mr. José Gefaell Chamochin, being of legal age, with National Identity Document No. 36,045,004-W and Mr. José Serrano-Suñer de Hoyos, being of legal age, with National Identity Document No. 7,240,457-B, for and on behalf of BNP PARIBAS Branch located in Spain (hereinafter, BNP ), with domicile in Madrid, number 28 Ribera de Loira Street and Tax Identification Code number A- 0011117-I, duly authorized to execute this agreement by virtue of powers of attorney executed, respectively by the Madrid Notary Mr. Miguel Ruiz Gallardón Garcìa de la Rasilla, on February 10, 2005, under order number 963 of his notary record book and by the same Notary, on July 12, 2006, under order number 5,797 of his notary record book. 7 Mr. Rolando Menor Aguilera, being of legal age, with National identity Document No. 50,820,688-A and Mr. Javier Alvarez-Rendueles Villar, being of legal age, with National Identity Document No. 7,230,899-K, for and on behalf of CALYON, branch located in Spain (hereinafter, CALYON ), with domicile in Madrid, number 1 Paseo de la Castellana and Tax Identification Code number A- 0011043-G, duly authorized to execute this agreement by virtue of powers of attorney executed, respectively , by the Madrid Notary Mr. José Manuel Garcìa-Lozano Zulueta, on July 28, 2004, under order number 951 of his notary record book and by the same Notary on April 18, 2005, under order number 359 of his notary record book. Mr. Fernando Vázquez de la Puerta, being of legal age, with National Identity Document No. 401,727-D and Mr. Juan Gortázar Sanchez-Torres, being of legal age, with National Identity Document No. 50,838,339-J, for and on behalf of BANCO BILBAO VIZCAYA ARGENTERIA, S.A. (hereinafter,  BBVA ), with domicile in Bilbao number 4 Plaza de San Nicolás and Tax Identification Code number A-48265169, duly authorized to execute this agreement by virtue of powers of attorney executed, respectively, by Bilbao Notary Mr. José Marìa Arriola Arana, on March 17, 2003, under order number 418 of his notary record book and by Bilbao Notary Mr. José Ignacio Uranga Otaegui, on June 6, 2000, under order number 2,174 of his notary record book. Mr. José Guardo Galdón, being of legal age, with National Identity Document No. 18,965,349-D, for and on behalf of BANCA IMI S.P.A. (hereinafter, IMI), with domicile in Milan (Italy), number 6 Corso Matteotti Street, and registered in the register of companies with number 01988810154, duly authorized to execute this agreement by virtue of a power of attorney executed before Milan Notary Mrs. Mónica de Paoli, on December 21, 2006 . Mr. Ricardo Tessiere Carrión, being of legal age, with National Identity Document No. 00698785-E and Mr. José Luís Sánchez García, being of legal age, with National identity Document No. 4611737-Z, for and on behalf of NATEXIS BANQUES POPULAIRES, branch located in Spain (hereinafter,  NATEXIS ), with domicile at Paseo de Recoletes 7-9 and Tax Identification Code number N- 00130551, duly authorized to execute this agreement by virtue of powers of attorney executed, respectively, by Madrid Notary Mr. Pablo de la Esperanza Rodríguez, on April 19, 2006, under order number 1,693 of his notary record book, and by Madrid Notary Mr. Pablo de la Esperanza Rodríguez, on September 20, 2001, under order number 4,060 of his notary record book. Hereinafter, and notwithstanding that which is stipulated herein below SAN, RBS, BNP, CALYON, BBVA, IMI, and NATEXIS will collectively be called the  Lending Organizations . 8 THEY MANIFEST AND DECLARE I. On September 25, 2006, FINANZAS DOS, S.A. (hereinafter, the SPV ), a company wholly owned by ACCIONA, S.A. (hereinafter, ACCIONA ) acquired 10% of the shares representing the capital stock of Endesa, S.A. (hereinafter, ENDESA ) and subsequently up to an approximate percentage of 20%, that is, 211,750,424 shares (hereinafter,  ENDESAS SHARES ), admitted for listing on the securities exchanges and represented through a book entry in the Registration Management Company, Securities Clearing and Settlement Service, S.A. ( IBERCLEAR ). II. SPV, acting with the financial support of ACCIONA, initially financed the payment of the price of the sale described above with charge to a short-term line of credit signed on September 26, 2006 with Banco Santander Central Hispano, S.A. (hereinafter, SAN or the Agent ) for an amount of THREE BILLION FOUR HUNDRED SEVENTY-FIVE MILLION EUROS ( 3,475,000,000) with a due date on next February 28, 2007, which was novated on November 15, 2006 (the  Bridge Loan ) and it was interested in canceling part of the debts arising from the Bridge Loan with charge to the financing authorized by the present Agreement and the Subordinated Loan Agreement received from ACCIONA. III. For the purposes described in the prior description ACCIONA grants SPV a Subordinate Loan Agreement for the amount of ONE BILLION FOUR HUNDRED NINETEEN MILLION FIVE HUNDRED SIXTY-FIVE THOUSAND THREE HUNDRED SEVENTY EIGHT EUROS, AND THIRTY THREE CENTS ( 1,419,565,378.33) the provision of the financing. IV. SPV turned to the Lending Organizations in order to obtain initial short-term bank financing to partially cancel the initial short-term financing. The Lending Organizations offered to provide SPV financing against the granting of specific guarantees on its part and that of its shareholder ACCIONA. V. In this framework, simultaneously with the present agreement there are granted (as defined hereinafter): The SPV Financing Agreement. The ACCIONA Support Agreement The Guarantees Agreement The Financial Operations Framework Agreement VI. By virtue of the foregoing as well as, of an essential nature, (i) of the truthfulness of the declarations and guarantees and of the fulfillment of all of the obligations (whether of payment, of action or inaction, of information only or of any other kind) that the Borrower is prepared to lend, assume or accept y (ii) the guarantees made by SPV and ACCIONA by virtue of the Guarantees Agreement 9 that is drawn up simultaneously before the Notary who participates in the present Agreement, the Lending Organizations being ready to provide said financing to the Borrower, notwithstanding the subsequent transfers that these organizations may conduct. VII. The Lending Organizations are likewise interested that SAN acts as the Agent of the other organizations that participate in said financing, SAN being disposed to assume the performance of the relevant agency functions. As a consequence of what has been stated, the parties enter into this agreement and by virtue of the same, the Lending Organizations grant the Borrower joint financing, with agreement on the stipulations set forth below. SECTION ONE  DEFINITIONS AND INTERPRETATION 1. DEFINITIONS AND INTERPRETATION Definitions 1.1.1 General definitions. With an additional character to the definitions that are contained throughout this same document or in the Financing Agreement, the following terms, used both in singular and plural, will have in this agreement the meanings as defined below: ENDESA The 211,750,424 shares representing approximately 20% of the corporate Shares capital of Endesa, S.A., acquired by SPV. ACCIONA or ACCIONA, S.A. the Borrower Agent SAN or any other organization that substitutes for it by virtue of Stipulation 25. Guarantee The guarantee given by the Guarantors under Stipulation 14 of the present Agreement. Guarantors RBS,BBVA, CALYON, NATEXIS, IMI AND BNP, as well as those other financial organizations that at any time may hold the position of Guarantors by virtue of the present Agreement or who may substitute for the above organizations by virtue of that which is established in Stipulation 26.2. Adverse Any circumstance or fact that may affect or negatively and significantly, now Material or in the future, the financial situation, capital or ACCIONAS ability to meet Change its obligations derived from the Financing Documents. of ACCIONA 10 Purchase The purchase of the Shares of ENDESA described in statement 1. Agreements of The financial derivatives that ACCIONA will agree to, subject to the terms Coverage of and conditions of section 24.5.3 of the present agreement and the Financial Interest Rates Operations Framework Agreements. Financing The present Agreement Agreement SPV Financing The Financing Agreement granted on the present date to SPV with the Agreement Lending Organizations taking part in this Agreement, and for an amount of FIVE BILLION SIX HUNDRED SEVENTY-EIGHT MILLION TWO HUNDRED SIXTY ONE THOUSAND FIVE HUNDRED THIRTEEN EUROS, AND THIRTY TWO CENTS( 5,678,261,513.32). Guarantees The Agreement signed by SPV and ACCIONA with the Lending Agreement Organizations simultaneously with the present Agreement, by which: (i) SPV will pledge the Endesa Shares, (ii) SPV will pledge the credit rights derived form the Credit Account in the Checking Account (as defined in the SPV Financing Agreement), (iii) SPV will pledge the credit rights possessed under the ACCIONA Support Agreement and the Agreements for Coverage of Interest Rates ratified under the Financial Operations Framework Agreements, (iv) ACCIONA will pledge one hundred percent (100%) of the SPV shares,(v) ACCIONA will pledge the credit rights derived from the Subordinated Debt contributions and (vi) the relations among the Lending Organizations are regulated in relation to the Guarantees. Financial The Financial Operations Framework Agreements ratified today by Operations ACCIONA with SAN, BBVA, RBS, CALYON, NATEXIS AND BNP. Framework Agreement Subordinated The loan agreements granted by ACCIONA to SPV as described in Loan Statement III. Agreement ACCIONA The agreements entered into among the Lending Organizations, ACCIONA Support and SPV, on the date of the signature of this Financing Agreement. Agreement 11 Costs for An amount equal to the damages experienced by the Lending Organizations Breach of resulting directly from the possible decrease in profitability undergone by the Agreement Lending Organizations as a consequence of the cancellation, reorganization or or Inspection alteration of liability operations intended to finance this operation or of a balance sheet error between liability and asset positions concerning the profitability that may be obtained (excluding the margin) by having amortized it on a date coinciding with the termination of an Interest Period or having made use of the amount requested on the date for such purposes as requested. Credit Account number0049-1500-211-0404726 opened by ACCIONA with the Agent or, in this case, by Account in someone other than the Agent and ACCIONA may agree in the future, after the Checking majority consent of the Lending Organizations. Account Net Financial It will be constituted of any liability incurred by the combined companies Debt included in the ACCIONA Group (as defined in Stipulation 1.2.2) that involves an explicit and implicit financial cost (excluding the financings of limited resources and mortgage operations affecting real estate promotions); and reduced by the treasury (including the self-holding of shares), participation in the Development of Construction and Agreements, S.A., and the share of the participation in Endesa, S.A. whose value may exceed the value of 130% of the active balance of the SPV Financing Agreement, valued on December 31 of last year. Senior Debt At any time, all of the amounts of unreimbursed principal charged to the Financing and any other amounts due, liquid and payable under the present Agreement that were pending payment. Subordinated The amounts owed by SPV to ACCIONA, and contributed by it to SPV, debt except the tax credit that depending on the case ACCIONA must contribute in fulfillment of Stipulation 2.1 of the ACCIONA Support Agreement. For the purpose of establishing rates, all the days of the week, except days Working Day when the Trans-European Automated Real Time Gross-Settlement Express Transfer System (TARGET) is closed or is not operational. For all other purposes, all the days of the week except: (i) Saturdays, Sundays and holidays in the city of Madrid and (ii) days when the Trans-European Automated Real Time Gross-Settlement Express Transfer System (TARGET) is closed or is not operational. 12 Drawdown Documents of the Financing Each of the Drawdowns of the Tranche A or of the Tranche B. Together, the Financing Agreement, the SPV Financing Agreement, the ACCIONA Support Agreement, and the Subordinated Loan Agreement, the Guarantees Agreement and the Agreements of Coverage of the Rates of Interest, subscribed under the framework of Financial Operations Agreements, as well as the letters of commissions related to said agreements and whatever other documents that in the future may modify or develop that which is provided for in any one of the prior agreements. EBITDA Will be the sum of: i) operating profits at the consolidated level; ii) plus dividends received from unconsolidated companies; iii) plus/minus participations resulting from consolidated companies by the equivalency method, except concessionary companies of transport finance without recourse; iv) plus amortizations and provisions; v) less EBITDA proceeds from the financing of limited resource. Total EBITDA Will be the sum of: i) operating profits at the consolidated level; ii) plus dividends received from unconsolidated companies; iii) plus/less participations resulting from consolidated companies by putting in the equivalency method, except concessionary transport companies financed without recourse; iv) plus amortizations and provisions; v) plus dividends received by the participation in Endesa, S.A. Reference Organizations The credit organizations specified in Section 15.2.2 (ii), are those that substitute for it by virtue of that which is established in Section 15.2.2 (iv). Lending or Borrowing Organizations SAN, RBS, BBVA, CALYON, NATEXIS, IMI, and BNP, as well as the other financial organizations that in any time may have the condition of lending organizations with respect to the financing or that may substitute for the preceding organizations by virtue of that which is established in Stipulation 26.2. Date of Final Maturity The date in which the sixth anniversary of the signature of the present agreement takes place. 13 Financing Guarantees Together, Tranche A and Tranche B. The whole of the guarantees granted at any time in relation to the SPV Financing Agreement and the Agreements of Coverage of Interest Rates subscribed by SPV, expressly including those that are granted through the Guarantees Agreement. Net Financial Costs This will be the result of: i) consolidated financial costs; ii) less dividends received from unconsolidated companies; iii) less other financial earnings; iv) plus/less, results of participations of consolidated companies by the method of putting into equivalence, except concessionary companies of transport financed without recourse. Maximum Amount of Tranche A Maximum Amount of Tranche B Amount of Tranche A not Drawndown Amount of Tranche B not Drawndown The amount which is referred to in Stipulation 2.1. The amount which is referred to in Stipulation 8.1. The maximum amount of Tranche A reduced by the amount of the principal of the actual Drawdowns made with charge to Tranche A. The maximum amount of Tranche B reduced in the actual debt of balance from Tranche B. Bankruptcy Law Margin Law 22/2003, from July 9, pertaining to bankruptcy. The percentage that comes from Tranche A or for Tranche B, according to that which is provided for in Stipulation 15.3. Majority of the Lending Organizations The Lending Organizations whose participation in the Drawdown principal of the financing represents at any time at least 66% of its total amount. For those purposes it is considered as participation of the Guarantors, the principal from Tranche B guaranteed by each one of them under the Guarantee and will not be considered as participation of the Agent in the debt balance from Tranche B who relies on the guarantee of the Guarantors. In any case, the majority of the Lending Organizations must be established by more than one Lending Organization. On the assumption that there has not been a Drawdown of the Financing, it will be considered, for the purposes of determining the proportion of participation as stated, to the participation promised by the Lending Organizations in Tranche A. 14 Guaranteed Obligations At anytime, in relation to the active balance referring to the payment obligations assumed by the Borrower by virtue of Tranche B, (which will include the payment of principal, interest and default interest, with the quantitative limits established in section 14.4 of the present agreement), an amount equivalent to the application through this active balance of a percentage participation equivalent to the sum of the percentage participations of each one of the Guarantors. This participation at the initial time is forty nine point ninety five percent (49.95%). Drawdown Period for Tranche A This will be the period included between the date in which the conditions are met for the Drawdown of the Financing in accordance with the provisions of Section 3.3.2 of the present agreement (inclusive) and December 29, 2006 (inclusive). Drawdown Period for Tranche B This will be the period included between the date in which the conditions are met for the Drawdown of the Financing in accordance with the provisions in paragraph 3.3.2 of the present agreement (inclusive) and the Working Day prior to the Date of the Final Due Date. Interest Period Indistinctly, (i) each of the following of the successive periods defined in Stipulation 5.1 with respect to the Drawdown with charge to Tranche A or (ii) each one of the successive periods of generation of interest applicable to the active debtor balance at anytime of Tranche B which is referred to in Stipulation 10.3. Bridge Loan Assumption of Advanced Payment Tranche A The loan agreement granted by SAN which is described in Statement II. It will be any one of the events established in Stipulation 27. The line of credit for an amount of one billion, four hundred twenty-nine million, six hundred sixteen thousand nine hundred fifty-five, and forty hundredths Euros ( 1,429,616,955.40) granted in accordance with the provisions of the Second Section of the present Agreement. Tranche B The line of credit in the checking account for the maximum amount of one billion, eighty-three million, two hundred seventy-seven thousand three hundred twelve, and fifty-two hundredths Euros ( 1,083,277,312.52) granted in accordance with the provisions of the Third Section of the present Agreement. ENDESA Endesa, S.A. 15 Principles of Interpretation 1.2.1 The appendices constitute a part of the agreement : Any reference made to  the present agreement , in the present document or its appendices will be understood to be part of the present document and all its appendices which form an integral part of the present agreement. 1.2.2 Group : The terms  group ,  consolidated group , or  ACCIONA group  used in lower case, unless the context imposes something else, will have the meaning stated in article 42 of the Commercial Code. 1.2.3 Person : The word person will mean physical or legal persons of any kind, public or private. Unless it is expressly specified to the contrary, any reference to the SPV, to ACCIONA or to the Lending Organizations, to the Agent or any other person, including to the successors of said person and to the permitted assignees. Concretely any reference made to the Lending Organizations will include, while they maintain their participation in the financing, to the Lending Organizations at the time of the present agreement and any other organization which may acquire a participation in the Financing. 1.2.4 Headings and Titles . The headings and titles of the Stipulations sections, subsections and paragraphs of this agreement and their appendices have the purpose of usefulness, without constituting in the agreement between the parties in order they have an interpretive value in themselves. 1.2.5 Computing of Periods . Except when the contrary is established in this agreement (i) the period expressed in days refer to calendar days, counted starting from the calendar day immediately following the start of the computation, inclusive, until the last calendar day of the period, inclusive (ii) the periods expressed in Working Days refer to Working Days, counted starting from the Working Day immediately following the calendar day of the start of the calculation, inclusive, until the last Working Day of the period, inclusive, and (iii) the periods expressed in months will be counted from the day of the beginning of the calculation, inclusive, until the same day of the last month of the period, unless that in the last month of the period should such a date not exist in which case the period will end on the last calendar day of that month. Unless the contrary is expressly established in this agreement, if in accordance with the principles established in the previous paragraph, the last day of the period should not be a Working Day, the period that is referred to will automatically be extended until the first following Working Day unless the latter corresponds to the following month. Unless the latter should correspond to the following month, in which case the period will be shortened to the prior Working Day; this rule will likewise be applicable on the assumptions in which without fixing a period, they should be established in this agreement to dates that are determined or sure for the fulfillment of the specific obligations of the parties and said date is not a Working Day. 16 1.2.6 Computing of Times . The time references in the present agreement are understood to be the official time of the City of Madrid. SECTION TWO  TRANCHE A 2. GENERAL TERMS Amount The Lending Organizations grant the Borrower a commercial loan for total maximum amount of ONE BILLION FOUR HUNDRED TWENTY-NINE MILLION SIX HUNDRED SIXTEEN THOUSAND NINE HUNDRED FIFTY-FIVE EUROS, AND FORTY CENTS ( 1,429,616,955.40). Acceptance The Borrower accepts the line of credit that is the subject of Tranche A and agrees to make use of the same in the terms and conditions established in the present agreement and to return the principal withdrawn and to pay its interest. Likewise it is obligated to pay the commissions, costs, taxes and expenses with charge at or derived from it and to meet its remaining obligations, in accordance with the provisions of this Financing Agreement. Assignment 2.3.1 Drawdown. The Borrower will assign all of the sole Drawdown of Tranche A to: the granting of the Subordinated Loan to SPV for an amount of ONE BILLION FOUR HUNDRED NINETEEN MILLION FIVE HUNDRED SIXTY-FIVE THOUSAND THREE HUNDRED SEVENTY-EIGHT EUROS AND FORTY CENTS ( 1,419,565,378.40). payment of commissions and expenses earned by way of the granting of this agreement. 2.3.2 Control . No Lending Organization assumes the obligation of controlling the fulfillment by the Borrower of the obligations assumed by virtue of this section. However, the Agent may request of the Borrower the information that he reasonably considers appropriate for these purposes. Distribution The maximum amount of Tranche A is distributed between the Lending Organizations in accordance with the following participations: 17 Lending Organization Maximum Amount of Percentage Tranche A (euros) SAN 714,036,679.11 49.950% CALYON 69,812,709.88 4.880% BBVA 174,531,774.71 12.210% RBS 104,719,064.82 7.325% BNP 104,719,064.82 7.325% NATEXIS 87,265,887.35 6.100% IMI 174,531,774.71 12.210% TOTAL 100.00% As a consequence of any transfer made by virtue of that which is established in Stipulation 26.2 any new or existing Lending Organization which acquires a participation in Tranche A or increases its participation in the same, will accept and assume the amount of the participation in Tranche A as acquired and the amounts and percentages detailed above will be understood to be modified consequently. Acceptance by the Lending Organizations of their participations The Lending Organizations accept and assume the amount of each one of their respective participations in Tranche A in the conditions established in this Financing Agreement. 3. DRAWDOWN OF THE FUNDS Drawdown of the funds The Borrower may draw down the funds of Tranche A in one Drawdown within the period of availability of Tranche A although within the limits that are established below. Drawdown 3.2.1 Request for Drawdown . By virtue of the signature of the present Agreement, the Borrower makes a request for a Drawdown for the day of December 29, 2006 for the amount corresponding to the maximum amount of Tranche A. 3.2.2 Irrevocability . The request for the Drawdown will be irrevocable, the Borrower being obliged to draw down the quantity requested on the day and in the indicated amounts. Delivery of the funds 3.3.1 Delivery of the funds . The Lending Organizations on the date specified in section 3.2.2 must deposit the quantity corresponding to the amount of said Drawdown in the proportion corresponding to its participation in Tranche A 18 by means of a WIRE TRANSFER or TARGET transfer in favor of the Agent in account 049 corresponding to the one in the Bank of Spain (or, alternatively, any other account that the Agent may agree to) before 1:00 p.m. 3.3.2 Delivery of the Drawdown . In relation to the Drawdown requested with charge to Tranche A, the Agent will deliver on December 29, 2006 to the Borrower the quantities corresponding to the Drawdown requested received by the Lending Organizations directly in the Credit Account in the Checking Account. The Agent is irrevocably authorized by the Borrower to carry out the transfer described in this section in accordance with its terms and conditions. It is clarified that the Agent will have no obligation to increase the amount paid on the assumption that some or various Lending Organizations do not totally pay or partially pay the payment of the amount corresponding to its participation in Tranche A in the period established in the previous paragraph. The payment in the Credit Account in the Checking Account will entail the most efficient letter of payment and the recognition of the delivery of the funds with charge to the Drawdown by the Borrower. Conditions precedent of the Drawdowns of Tranche A The Lending Organizations are not obliged to pay the amount corresponding to the Drawdown of Tranche A nor does the Borrower have the right to request it, as long as the Agent has not observed the fulfillment of the conditions precedent established in the present Stipulation, which must be met previously or simultaneously with the carrying out of the Drawdown: (i) It will have credited the ownership of the ENDESA shares in favor of SPV by means of a certificate of legitimation sent by Banco Santander Central Hispano, S.A. as a member depository organization of said securities. (ii) They have signed all of their remaining Financing Documents. (iii) The advisor of the Lending Organizations has issued his legal opinion in the satisfactory form for the Lending Organizations. (iv) On the dates specified for the delivery of funds they will not have produced nor will it be foreseeable that any adverse material change has occurred in ACCIONA and they will follow in full the declarations and guarantees established in Stipulation 23. 19 (v) The Borrower has not failed to meet any of its obligations derived from the present Agreement, nor will be found nor will it be foreseeable that an assumption of Early Payment will occur, nor the delivery of the Drawdown will make an Assumption of Early Payment occur. (vi) The Subordinated Loan Agreement must be subscribed and paid in full. (vii) The Borrower will have completely paid off the Bridge Loan. (viii) The Borrower will have obtained the Number of Financial Operations by its fulfillment and presentation in the corresponding register of form PE-1. Documentation of the Drawdown of Tranche A The Agent may require at any time of the Borrower that there be reflected in the public document the delivery of the funds corresponding to the Drawdown of Tranche A and the receipt of the same by the Borrower, as well as the balance drawn down at anytime from Tranche A. The Borrower must provide this public document within seven (7) calendar days from this requirement and likewise within said period, provide an authorized copy of the corresponding public document to the Agent, all of these costs being those that originate for the Borrowers account. 4. INTEREST Accrual The principal of Tranche A drawn down and not paid back will earn interest in favor of the Lending Organizations at a variable rate of interest calculated in accordance with Stipulation 15. Daily Accrual, annualized, during each Interest Period The interest will be accrued daily, on the basis of a year or three hundred and sixty days (360) and will be calculated for calendar days occurring in each Interest Period, including the first day and excluding the last one. 5. RATE OF INTEREST Division into Interest Periods For the purposes for calculating the interest, the time included between the date of the Drawdown of Tranche A and the Date of Final Payment will be considered to be divided into 20 successive Interest Periods, the first day of each Interest Period coinciding with the last day of the Interest Period immediately before. 5.1.1 Duration of the Interest Periods and limitations . The Interest Periods will be from three (3) or six (6) months, at the Borrowers choice, except in what refers to: (i) first Interest Period, whose duration will be from the date of the first Drawdown until January 30, 2007 (inclusive) and , (ii) last Interest Period whose finalized dates must necessarily coincide with the Final Payment Date. 5.1.2 Termination of an Interest Period on a non-Working Day . For the calculation of the Interest Period if the last day of the same is not a Working Day, the payment will take place on the first Working Day immediately following, unless this may correspond to the following calendar month in which case, the Period of Interest on the immediately prior Working Day will be considered paid. The liquidation of the Interest of said Interest Period and of the following one will take into account the possible resulting adjustment taking into account that the following Interest Period will end on the same date which would correspond to not having produced the indicated circumstances. Interest Rate The nominal annual interest rate applicable to each Interest Period will be the one determined in accordance with that which is established in Stipulation 15. Payment of Interest On the day of finalization of each Interest Period the interest will be subject of liquidation of the interest earned during said period which will be paid by the Borrower to the Agent on the same date. 6. PAYMENT AND AMORTIZATION Ordinary Amortization The Borrower must amortize all of the principal drawn down with charge to Tranche A in a single payment payable on the Date of Final Maturity. Voluntary early amortization Notwithstanding that which is provided for in Stipulation 6.1, the early voluntary amortization of Tranche A will be governed by the following: 6.2.1 Minimum amount and multiples of the early amortizations . Unless in the case of amortization of all of Tranche A, the early voluntary amortization may only take place in a minimum amount of TWENTY-FIVE MILLION EUROS ( 25,000,000) or, if it is greater, in complete multiples of FIVE MILLION EUROS ( 5,000,000). 21 6.2.2 Prior notice of early payment . The Borrower must have notified its intention to the Agent in writing at least fifteen (15) Working Days in advance of the date on which the early amortization will take place, stating the amount and the date of the early amortization which must coincide with the date of finalization of an Interest Period or if this is not the case it will be subject to the obligation of compensation in accordance with the provisions of Stipulation 21.6. 6.2.3 Irrevocability of the notice of early amortization . Once the notification of early amortization is received by the Agent, the decision of the Borrower will be considered irrevocable and failing to meet both the date and the amount will be considered as non-fulfillment of this agreement. 6.2.4 Communication of the notice by the Agent to the Lending Organizations . The Agent will inform the Lending Organizations of the notice of early amortization no later than the second Working Day following its receipt. 6.2.5 Absence of commissions for early voluntary amortization . The early voluntary amortization will not earn commissions in favor of the Lending Organizations. 6.2.6 Amortization on a non-Working Day . In case any of the dates of amortization for any reason should not be on a Working Day, it is agreed that the amortization must take place on the immediately following Working Day, unless this corresponds to the following calendar month, in which case the payment must be made on the immediately prior Working Day. Obligatory early amortization 6.3.1 Application of the remainder of the sale of the ENDESA shares . In case the SPV should have sold ENDESA shares and have fully amortized the obligation derived from the SPV Guarantee Agreement, the Borrower is obligated to (i) provide the documents and adopt the necessary social agreements so that the remainder after taxes will be transferred to the bank account of ACCIONA for any legal title, and (ii) apply this remainder to the early amortization of Tranche A and Tranche B of this Agreement. 6.3.2 Date of amortization . The Borrower will carryout the early amortization specified in the present Stipulation on the first date of finalization of the Interest Period. 7. JOINT NATURE Joint nature The Agreement position of each one of the Lending Organizations in Tranche A will have a joint nature, therefore its rights and obligations being entirely independent unless something else is expressly stated in the present Financing Agreement. 22 Effects of non-fulfillment by any Lending Organization No Lending Organization will be responsible for the non-fulfillment by another Lending Organization of the obligations specified in this Financing Agreement. In any case it is clear that in case of non-fulfillment of its obligations by a Lending Organization, this will not exonerate the Borrower from the fulfillment of its obligations toward the remaining Lending Organizations. Extra-judicial and judicial actions of the Lending Organizations The Lending Organizations individually solely may carry out actions of an extra-judicial nature for the conservation and defense of its rights and its own interests and those of the other Lending Organizations subject to what is established in the second paragraph of Stipulation 27.2. A Lending Organization may only exercise the judicial approach for its own rights. Majority Agreements of the Lending Organizations 7.4.1 Majority Agreements of the Lending Organizations . Unless something else is specified, the decisions of the Lending Organizations relative to the present Agreement must be taken by majority agreement of the Lending Organizations and by this means be binding to the minority. In particular and notwithstanding that which is stated in Stipulations 7.3 and 27.2, the majority of the Lending Organizations may agree, in a binding manner to the renunciation of the exercise of recognized rights in this Agreement in favor of the Lending Organizations ( waivers ), provided that it has to do with a renunciation or authorization to the specific non-fulfillment of a duty, limitation or obligation at the Borrowers cost, and is limited to the concrete assumption requested by the Borrower. Any renunciation of rights or authorities, or authorization of a non-fulfillment by the Borrower or of long-term obligation and which claim to be effective in the following from the date of its acceptance, must be considered as a modifying novation of this Agreement and therefore will require the consent of all of the Lending Organizations. 7.4.2 Prohibition of agreements of renunciation of rights (waivers) . The Majority of the Lending Organizations may not grant waivers recognized in favor of the Lending Organizations on the following subjects; (i) Any change in the proportionality among the Lending Organizations, even if this change is specific or limited to a concrete case; (ii) Any change of the amortization calendar, Drawdown periods, due or payment dates, and/or to the amount of the Financing; 23 (iii) Any change in the interest rates (ordinary or indemnities) or the applicable margin and the system for its calculation and/or liquidation, as well as any other change in the procedure of calculation and payment of commissions; (iv) Any modification of Guarantees, exoneration of its constitution or increasing of any of the same; (v) Any modification in that which is provided for in this Stipulation. (vi) Any modification that implies new or additional obligations to any Lending Organization, except if based on the consent of the affected party. (vii) Any change in the regime of transfer of the Agreement position of the Borrower. Any agreement on the subjects described, independently of its content, will have the consideration of novation of the present agreement, and will require the consent of all the Lending Organizations. SECTION THREE  TRANCHE B (LINE OF CREDIT IN THE CHECKING ACCOUNT) 8. GENERAL TERMS Amount The Agent grants the Borrower a commercial credit in the checking account for a maximum and total amount of ONE BILLION EIGHTY THREE MILLION TWO HUNDRED SEVENTY-SEVEN THOUSAND THREE HUNDRED TWELVE EUROS, AND FIFTY-TWO CENTS ( 1,083,277,312.52). Acceptance The Borrower accepts the line of credit the subject of Tranche B and promises to carryout the corresponding Drawdowns in the terms and conditions established in the present agreement, returning the principal drawn down, paying its interest, meeting and paying the commissions, the costs, the taxes, and the expenses with charges or derived from the same and meeting its remaining obligations in accordance with that which is established in the present Financing Agreement. 24 Assignment The Borrower will assign all of the maximum amount of Tranche B in one or more Drawdowns, solely to carry out contributions of subordinated debt to SPV in the amounts which will be necessary to re-establish the RCDS to a percentage equal to or greater than 115% in the terms specified in this Agreement. 9. DRAWDOWN OF THE FUNDS Drawdown The Borrower may use the funds which are charged to Tranche B without a special request and up to the limit of the maximum amount of Tranche B, by means of checks, transfers, indebtedness in current account and by any other procedure that is accepted in banks, in any case, in accordance with the requirements established in the present Stipulation 9. The procedure of Drawdowns and income will take the form of a checking account of open credit by the Agent in the name of the Borrower in accordance with that which is provided for below. The balance of the account referred to will be the difference between the debit and the credit in accordance with that which is defined below. a) There will be noted in the debit of the account all of the amounts that are in favor of the Agent, through what is established in the present Agreement. b) There will be noted in the credit of the account all of the payments and earnings that are produced. For the previous purposes, the Borrower maintain open in its name for the entire life of the financing the Credit Account in the Checking Account. The Borrower will grant an irrevocable mandate in favor of the Agent so that he may carry out the Drawdowns with charge to Tranche B and pay into the Credit Account in the Checking Account, (as this is defined in the SPV Guarantee Agreement), on the date that is identical to the Agents communication of the SPV Finance Agreement and stated in Stipulation 24.5.12 of this agreement and in the terms and conditions of the ACCIONA Support Agreement. Conditions precedent for the provisions of Tranche B The Drawdowns of funds charged to Tranche B will be subject solely to the following present conditions precedent: a) That Tranche A of this loan has been completely drawn down. b) That on any days of measurement the ratio of covertures of the senior debt under the present Agreement of SPV financing should be less than 115%. c) That the Drawdown of Tranche B has the purpose of amortizing, totally or partially, Tranche B of the SPV Guarantee Agreement so that the sum of the active balances of Tranche B of the present Agreement and of Tranche B of the SPV Guarantee Agreement never exceed the maximum amount of Tranche B. 25 Subordinated debt The contributions of the amounts drawn down to SPV will be made in the form of subordinated debt, subject to the terms and conditions established in the ACCIONA Support Agreement. LOAN INTEREST ON THE CHECKING ACCOUNT Accrual The debt balance of the Credit Account in the Checking Account will earn interest for the Agent because of variable interest rate calculated in accordance with Stipulation The credit balance of the Credit Account in the Checking Account will earn interest in favor of the Borrower because of a variable interest rate calculated in accordance with that which is specified in a separate letter, copy of which is delivered by the Agent to the rest of the Lending Organizations today. The terms and conditions of that letter are not binding on the rest of the lenders in case of substitution of the Agent.
